Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 and its dependents claims 2-10 are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of:
“determining, by the spam determination module, whether to block the call or the text according to an analysis result of the call pattern data the recipient and a time at which the call or the text is received, wherein the call pattern data of the recipient includes a non-identified number-call response rate of the recipient, a call response rate on each time zone, and a call response rate on each day of week”; 
“re-training the spam determination module according to a maneuver of the recipient's terminal to the call, wherein the re-training comprises: increasing, by the spam determination module, the spam index of the originator for the recipient when the recipient rejects the call, or terminates the call before a predetermined time has elapsed after responding to the call”; and
“wherein determining comprises… determining, by the spam determination module, whether to block the received call or the received text by comparing a spam blocking level set by the recipient's terminal with the spam index of the originator when a spam blocking setting is activated in the recipient's terminal”.
as recited in combination with all other limitations in the claims as defined by Applicant. 
The claims are additionally allowable as presented by Applicant’s arguments and remarks filed 09/30/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2008/0123823 to Pirzada et al. a SPAM score, comparison of SPAM score to a threshold and increase of SPAM score based on outcome
2010/0124916 to Kim et al. a spam index determining unit can assign a weight by date, determine a spam index, add up all spam indexes by date, and then determine a spam index of a corresponding phone number
2009/0103701 to Garg et al. anti -SPAM system then observes the behavior of the called party or parties that is exhibited in response to receiving the telephone calls. Based on the observed behavior, the anti -SPAM system then updates one or more rules for handling future telephone calls made to the protected called parties

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JIRAPON INTAVONG/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652